Citation Nr: 0807318	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-24 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for type II diabetes mellitus.

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from October February 1967 
to June 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 2004 from the Department 
of Veterans Affairs (VA) Regional Office (RO), in 
Albuquerque, New Mexico.

In December 2007, the veteran presented testimony at a 
hearing on appeal before the undersigned Veterans Law Judge 
at the RO (Travel Board hearing); a copy of the hearing 
transcript is in the record.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is managed by restricted 
diet and insulin without regulation of activities or 
hospitalization.

2.  The veteran's service-connected PTSD has been shown to be 
manifested by such symptoms as insomnia, nightmares, 
irritability and depressed mood, isolation and Global 
Assessment of Functioning (GAF) scores attributable to PTSD 
generally ranging from the 60's to 75 with the most recent 
score of 62, and has been found by medical evidence to result 
in no more than occupational and social impairment with 
reduced reliability and productivity due to such symptoms.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code (DC) 
7913 (2007).

2.  The criteria for an initial disability rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in June 2004.  Prior to granting service connection 
in November 2004, a letter addressing the service connection 
claims for these issues was sent in July 2004.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

After granting service connection for the issues in this 
case, the VA's duty to notify was further satisfied 
subsequent to the initial AOJ decision by way of a letter(s) 
sent to the appellant in December 2006 which addressed an 
increased rating for diabetes.  An additional letter was sent 
in August 2007 that addressed increased ratings for both PTSD 
and diabetes.  These letters provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to an increased rating, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

In this case the December 2006 and August 2007 letters 
provided the above described notice to the veteran that he 
needed to present evidence showing his PTSD and diabetes had 
worsened, to include discussion of the applicability of 
relevant Diagnostic Codes ranging from noncompensable to 100, 
as well as describing the specific examples of lay and 
medical evidence as set forth in Vasquez-Flores-- e.g., 
competent lay statements describing symptoms, information 
regarding any medical and hospitalization records the veteran 
had not recently told the VA about, employer statements, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Additionally this notice also apprised him of how the VA 
determines the effective date for entitlement to benefits.  
See Dingess, supra, which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
Thereafter the AOJ also readjudicated the case by way of an 
SSOC issued in October 2007 after the notice was provided.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private records were 
obtained and associated with the claims folder.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes VA examinations including the most recent ones from 
March 2006 which included review of the claims file.     

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO and the AMC, the claimant has been notified and made 
aware of the evidence needed to substantiate his claim for an 
increased rating, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2007).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2007) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10 (2007).  A recent decision of the Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

A.  Diabetes Mellitus Factual Background and analysis

In this case, service connection was granted for diabetes in 
a November 2004 rating, and a 20 percent initial rating was 
assigned.  The veteran appealed this decision.  

Diabetes mellitus is rated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The veteran is currently rated at 20 
percent rating which is the criteria for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2007).  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities warrants a 40 percent rating.  Id.

Diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, warrants a rating of 60 percent.  Id.

Where diabetes mellitus requires more than one daily insulin 
injection, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated, a 100 
percent rating is warranted.  Id.

Note (1) evaluate compensable complications of diabetes 
mellitus separately unless they are used to support a 100 
percent rating.  Noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  
Note (2) when diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes.

Private hospital records reveal that in December 2003 the 
veteran was seen at the hospital for an episode of vertigo 
that took place when he was driving and became dizzy and had 
blurred vision 30 minutes prior to admission.  He presented 
with complaints that included headache and right ear 
pressure.  An electrocardiogram was normal but a blood test 
revealed a glucose level of 123 which was high.  His medical 
history was significant for diabetes mellitus, hypertension 
and anxiety.  The discharge diagnosis was vertigo with no 
opinion given as to its cause.  

VA treatment records from 2003 to 2004 included follow-ups 
for diabetes.  In June 2004 he was followed up on glucose.  
He was taking a small nocturnal dose of NPH insulin at 5 
units and his glucose had come down in the morning with the 
glucose of 106-118.  He was noted to have had a second sleep 
study recently but was unable to tolerate the masks.  He 
denied visual changes, chest pains or pressure.  He was 
assessed with diabetes mellitus type II diagnosed over 30 
years ago.  Another June 2004 record noted him to be 
attending insulin teaching with his morning fasting blood 
sugar reported at 134.  Also in June 2004 he underwent a 
diabetic retinal examination with the cornea, conjunctivae, 
irises, lens, discs, macula, vessels, periphery vitreous all 
normal in both eyes.  The assessment was insulin dependent 
diabetes mellitus and no presbyopia.  A podiatry follow up 
record also from June 2004 revealed the veteran to be seen 
for routine diabetic foot care.  He said his blood sugar was 
high and he was now on insulin.  The veteran noted he was 
experiencing tingling and burning on his feet.  The veteran 
denied any history of infection or ulceration on his feet.  
Physical examination revealed his skin temperature to be warm 
and the color was normal.  His skin texture was thin.  No 
active skin lesions or infection was noted.  He did have some 
discolored nails.  He was instructed on foot care.  The 
assessment was insulin dependent diabetes mellitus and 
onychomycosis bilateral.  

The report of an August 2004 VA examination included no 
claims file review but did include some review of VA records.  
The veteran stated that he was diagnosed with diabetes when 
he was 22 years old about 30 years ago.  At that time he 
recalled being started on medications for his diabetes, but 
since a month ago was put on insulin to control his diabetes 
better.  He denied any episodes of ketoacidosis.  He did have 
an episode of hyperglycemia that happened 6 months ago when 
he suddenly lost consciousness and was taken to the ER and 
hospitalized one day and received only IV medications, most 
likely glucose.  Since then he said that over the years he 
has only had mild episodes of hypoglycemia at least twice a 
year that were relieved by candy or orange juice.  His weight 
has been stable, on the overweight side.  This diabetes did 
not restrict his daily activities.  Mostly his restrictions 
were due to his knees, ankles and hips.  He denied any visual 
problems.  An eye specialist that he saw in June 2004 found 
no evidence of diabetic retinopathy in either eye.  That is 
why it was very unlikely that this diabetes went back more 
than 30 years, as there was no evidence of retinopathy.  It 
was unlikely he had diabetes so long ago.  He denied any 
vascular or cardiological symptoms.  He did complain of some 
neurological symptoms with numbness on both lower extremities 
from his thighs to his feet that happened at rest and was 
associated with pain to his heels.  He also complained of 
some cramps to his right hand, but was noted to have a long 
history of cervical and lumbar spine conditions that made it 
more likely due to radiculopathy and not due to diabetes.  
Treatment was currently Avandia and Glucovance tablets.  He 
also used 5 units of insulin at bedtime.  He denied any other 
symptoms related to diabetes.  He also gave a history of 
smoking and drinking with history alcoholism, but had quit 
both 9 years ago.  

Physical examination revealed his blood pressure to be 130/90 
with heart rate of 76 beats per minute and respiratory rate 
of 12 per minute.  He was alert, talkative, not in apparent 
distress.  He walked with no sign of pain or limping.  He was 
obese.  His neck was supple without jugular venous distention 
or bruits.  Breath sounds were diminished to both lungs but 
clear to auscultation bilaterally.  Heart sounds were regular 
rate and rhythm with no apparent murmurs or rubs, with the 
point of maximal impulse (PMI) in the 5th intercostal space 
(ICS).  Extremities revealed no clubbing, cyanosis, swelling 
or effusion, and there was no muscle atrophy.  He had good 
peripheral pulses.  Neurological examination revealed cranial 
nerves to be grossly intact, reflexes were 2/4 throughout and 
strength was 5+/5 throughout.  There was no gross sensory 
deficit noted in any extremities.  There was no gait 
abnormality and he could heel-toe walk without difficulty.  
The rest of the examination was deferred.

Laboratory studies done in August 2004 included a nonreactive 
RPR, drug screen was negative as was methlmalonic acid 
levels.  Homocystine was 16.3, which was above the high 
normal of 13.9.  Labs from May 2004 were noted to show a high 
hemoglobin Alc that was 7.8, with normal range from 4.3-6.1.  
The May 2004 labs revealed that his hemocrit of 39, 
hemoglobin of 12 and red blood count was 4.7 which was low.  
The May 2004 labs also revealed glucose of 119, BUN of 22 and 
creatinine of 1.4 which was mildly high, but the rest were 
within normal limits.  X-rays done in August 2004 revealed 
osteoporosis in the cervical and lumbar spine as well as 
degenerative changes.  The final diagnoses included diabetes 
mellitus type 2 with no evidence of complications found.  The 
examiner opined that due to the fact that the veteran does 
not have any evidence of diabetic retinopathy it was very 
unlikely that he had diabetes since 30 years ago.  That is 
why the examiner's final diagnosis was that there was no 
evidence of complications, because the veteran did not have 
any signs of diabetic peripheral neuropathy or any evidence 
of nephropathy at this time.  Even so, he has had evidence of 
severe degenerative disc disease of the cervical and lumbar 
spine and evidence of folic acid deficiency and evidence of 
prior heavy alcoholism all of which can cause signs of 
neuropathy but because there was no evidence of retinopathy, 
most likely diabetes was not the cause of this symptom. 

VA routine diabetic foot examination of October 2004 was 
significant for complaints of heel pain after starting to 
exercise.  Findings were similar to those in the June 2004 
podiatry follow-up, although he had right heel pain on 
pressure and the diagnoses were insulin dependent diabetes 
mellitus, onychomycosis bilateral and plantar fasciitis right 
foot.  In December 2004 he was seen by nutrition, requesting 
to be placed on a sensible eating plan, with blood test 
findings revealing his glucose level to be at 95.  He was 
noted to be obese and his nutritional status was mildly 
compromised.  

In January 2005 the veteran was seen for follow-up and showed 
glucose records where his blood sugars have frequently 
dropped below 100 causing him to feel weak.  He denied 
shortness of breath, dizziness or gastrointestinal 
complaints.  He lost 28 pounds voluntarily with diet control.  
He also complained of nocturia 4 times nightly.  He was also 
reminded about foot care procedures.  Objective findings 
revealed the foot examination to show intact sensation, 
normal plantar response, proprioception within normal limits 
and deep tendon reflexes were present.  The skin texture and 
color was normal and there were no active skin lesions, 
ulcerations or infections noted.  The only significant lower 
extremity findings aside from toenail discoloration and 
thickening were prominent varicose veins that were slightly 
tender.  He was assessed with diabetes mellitus good control 
at home and morbid obesity with significant improvement.  
Diabetic foot care from October 2005 again revealed similar 
findings regarding the feet with no findings indicative of a 
diabetic pathology reported.  The diagnoses continued to be 
insulin dependent diabetes mellitus, onychomycosis bilateral 
and plantar fasciitis and heel pain bilateral.  Diabetic foot 
care follow-up in January 2006 revealed complaints of 
continued heel pain bilaterally and he stated that his blood 
sugar was running good.  Again the findings of the feet were 
the same as previous findings and the diagnoses remained 
unchanged.  On follow-up in April 2006 he was noted to 
request medication for erectile dysfunction.  The diabetic 
foot examination this time did show abnormal findings of 
Semmes-Weinstein monofilament test and active foot lesion 
noted with tinea between the 4th and 5th toes of each foot and 
onychomycosis.  The assessment was erectile dysfunction 
secondary to testosterone deficiency.  He was also diagnosed 
with diabetes mellitus and was advised about diet.  He was 
also diagnosed with tinea and advised to use antifungal cream 
between his toes.  A May 2006 eye diabetic consult revealed 
no diabetic retinopathy although he needed new glasses.  His 
glycosylated HGB was 7.4.  

A March 2006 VA examination report of the veteran's diabetes 
mellitus included a review of medical records but not a full 
claims file review.  He gave a history of being diagnosed 
with diabetes by a private physician following several blood 
tests, although documentation was not available.  He states 
he was started on oral hypoglycemics and then was prescribed 
insulin by the VA.  His course since onset has been stable.  
His current treatment included insulin and the oral 
medications.  There was no history of hospitalization or 
surgery associated with diabetes.  There was not history of 
pancreatic trauma or neoplasm.  He did report episodes of 
hypoglycemic reactions or ketoacidosis but they didn't 
require hospitalization.  He visited a diabetic care provider 
monthly or less often.  He was instructed to follow 
restricted or special diet.  There were no symptoms of 
cardiac, visual, neurovascular, peripheral neuropathy, 
nephropathy, gastrointestinal problems or skin lesions 
related to diabetes.  There were genitourinary symptoms said 
to be related to diabetes, specifically frequency and 
erectile dysfunction.  The most likely etiology of the 
erectile dysfunction was hypogonadism.  He had no other 
presenting symptoms relating to diabetes.  Other significant 
history or symptoms relating to diabetes included anal 
pruitus relieved by using antihemmoroidal ointment, diagnosed 
with hemorrhoids.  There was no loss of strength.  

Physical examination revealed his vital signs included blood 
pressure readings of 156/62, 150/76 and 158/82, a pulse of 70 
and respiratory rate of 18.  He weighed 275 pounds with no 
weight change.  Cardiovascular examination revealed jugular 
venous distention (JVD) to be absent, PMI was at the 5th ICS.  
Heart sounds were regular, without click or murmur, and heart 
was normal.  Diabetic skin abnormalities were not noted.  
Examination of both right and left lower extremities revealed 
normal findings on color, temperature, dorsalis and posterior 
pedal pulses, with no ulcer or trophic changes to the 
extremities.  Neurological examination revealed normal 
coordination, orientation, memory and speech, with no 
Romberg's sign.  His left and right sides revealed no sensory 
or motor loss, cranial nerve functions were normal, deep 
tendon reflexes were 2+ triceps, biceps and brachiaradialis, 
and he had 1+ Achilles.  His left sided patellar reflex was 
2+, right side was not recorded.  Both eyes were reactive to 
light and accommodation with visual fields grossly normal and 
no evidence of cataracts.  

Laboratory test results revealed blood glucose levels of 85.  
On evaluation of renal function: BUN, creatinine and 
urinalysis results revealed significant results, including a 
HDL ratio described as high at 5.4, globulin described as low 
at 2.5 and A/G ratio described as high at 1.6.  All other 
test results were recorded within normal ranges.  Other test 
results to confirm or evaluate diabetic complications 
revealed high findings of the following:  glycosylated HGB at 
7.4, folic acid at 24 and vitamin B-12 at 1182.  Testosterone 
measured low at 191.0.  He was confirmed as having diabetes 
mellitus, type II, insulin requiring.  There was no visual 
impairment, cardiovascular disease, kidney disease or 
neurological disease.  There was also no amputation or other 
conditions that could be complications of diabetes.  There 
was no peripheral edema present.  As far as the effect of his 
condition on employment he was not employed, having noted to 
have been retired since 1992.  There were no effects on his 
daily activities and he did not have any condition worsened 
or increased by his diabetes, that was not otherwise a 
diabetic complication.  

The veteran also underwent a genitourinary VA examination 
coinciding with his diabetes examination.  His problems 
included erectile dysfunction since 1998 that was 
progressively worsening.  This dysfunction was initially said 
to be due to endocrine disease.  He also had urinary symptoms 
such as nocturia 3 times per night with daytime intervals 
less than 3 hours.  The review of systems and physical 
examination noted no complaints or history of any kidney 
problems, bladder abnormalities or any other possible 
complications from diabetes.  Following examination which 
revealed hypogonadism, the examiner determined that the 
veteran's erectile dysfunction was secondary to hypogonadism 
as evidenced by the physical examination findings and 
laboratory evaluation.  It was less likely than not secondary 
to diabetes mellitus.  

Also in conjunction with the diabetes examination, a 
peripheral nerves examination was conducted.  The complaints 
were of feelings of numbness in the hands with no numbness in 
the feet or legs.  He claimed to have cramps in the calf 
muscles that occurred once a month.  The course was 
intermittent with remissions.  The symptoms included numbness 
in the hands, with no other abnormal sensations reported.  
There was no motor deficit or sensory deficit in the upper or 
lower extremities, no muscle atrophy or abnormalities.  Deep 
tendon reflexes were all 2+ bilaterally, except for ankle 
jerk which was 1+ bilaterally.  There was no evidence of any 
abnormal reflexes or other abnormal neurological movements 
such as tics or tremors.  There was no evidence of benign or 
malignant nerve neoplasm.  The examiner commented that the 
symptom of numbness in the hands without objective findings 
was less likely than not secondary to diabetes mellitus.  The 
veteran did not currently have complications of diabetes 
mellitus based on no evidence of diabetic retinopathy from 
previous opthalmological evaluation and no nephropathy based 
on normal labs.  The examiner further opined that based on 
his history the veteran had a problem with alcoholism and as 
noted in the previous VA examination, he can have symptoms in 
the upper extremities which he characterized as numbness of 
the hands occurring intermittently.  The diagnosis was 
peripheral neuropathy of the hands.  

In January 2007 he was hospitalized after being seen at the 
emergency room for an acute onset of shortness of breath with 
bronchospams, wheezing and extreme dyspnea.  His past medical 
history was significant for diabetes, hypertension and 
hperlipidema.  On review of systems he was noted to have 
urinary frequency including nocturia and past history of 
prostate hypertrophy, cardiovascular was negative for any 
heart disease although he did have hypertension and metabolic 
was significant for type II diabetes.  Physical examination 
was essentially unremarkable except for lungs which had 
rhonchi, wheezes and diminished breath throughout.  The 
impression was status asthaticus, hypoxia secondary to this, 
diabetes mellitus uncontrolled and atherosclerotic vascular 
disease.  Plans included a pulmonary consult and to start the 
veteran on insulin therapy for control of his diabetes 
starting nebulizer treatment.  A February 2004 discharge 
summary for the same diagnoses noted the veteran to have been 
evaluated in the hospital for diabetes as well as renal 
function and was given sliding scale insulin for control of 
diabetes during hospitalization.  On discharge he was stable 
and placed on Lantus insulin at 70 units and advised to stop 
his glyburide and metormin.  

VA records reflect that in January 2007 he reported that his 
private doctor told him that his blood sugars were high and 
that the private doctor wanted to increase his insulin dosage 
but would allow the VA doctor to make the change.  He was to 
be referred to a Dr. N for possible increase in NPH.  Also in 
January 2007 a podiatry follow-up was done, and he was noted 
to have onycomycosis, heel spur pain bilaterally.  On 
objective examination the findings similar to the earlier 
records with none of the abnormal findings from the April 
2006 podiatry records reported this time.  The assessment was 
diabetic needing periodic care and he was instructed on foot 
care.  

In a March 2007 sleep clinic note addressing apnea related 
sleep problems, he was also noted to have PTSD symptoms with 
severe nightmares.  Past medical history was significant for 
diabetes mellitus since about 38 years.  He presently treated 
with a combination of insulin and oral hypoglycemic agents.  
Initially he was on 5 units of insulin daily then increased 
to 75 units of Lantus type insulin daily and more recently 
changed to a Noulin insulin to take 20 units.  Physical 
examination failed to disclose any findings specifically 
attributed to the diabetes.

The veteran testified at his December 2007 hearing that his 
diabetes is worsening because in addition to his regular oral 
medications he was recently given a new prescription dosage 
for insulin and was now taking 70/30 units of insulin twice a 
day, which his representative indicated was close to 100 
units per day.  He reported having problems with 
lightheadedness and dizziness and blurred vision.  He 
reported having episodes of weakness or dizziness almost 
daily.  He indicated that he was trying to exercise as per 
doctor's orders but was having problems doing so.  
 
Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against an initial rating in 
excess of 20 percent disabling for the veteran's diabetes 
mellitus.  The evidence overall reflects the veteran's 
diabetes to continue to meet the 20 percent criteria as he is 
shown to require insulin and restricted diet and oral 
hypoglycemics.  However the evidence fails to show that he 
requires any regulation of activities in addition to his 
medications and dietary treatments, which would warrant a 40 
percent rating.  None of the medical records suggest any 
regulation or restriction of his activities based on his 
diabetes, aside from dietary restrictions.  Nor is there 
evidence of episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider.  He is 
noted to have been hospitalized for an episode of vertigo in 
December 2003, although no clear cause for this episode was 
given.  Likewise an emergency room report from January 2007 
fails to show that the shortness of breath and bronchospasms 
for which he was treated was due to either ketoacidosis or 
hypoglycemic reactions.  The records and examination reports 
fail to show the veteran having been hospitalized once a year 
or more for such reactions, with him reporting in an August 
2004 VA examination about an incident of loss of 
consciousness 6 months earlier for which he was treated at an 
emergency room (ER), but with a general history given of only 
mild hypoglycemia about twice a year relieved by candy or 
juice and not requiring hospitalization.  

In the March 2006 VA examination he again reported episodes 
of hypoglycemia or ketoacidosis that did not require 
hospitalization.  As far as any complications from diabetes 
either noncompensable or compensable, the evidence fails to 
show the presence of such complications.  Repeatedly the 
records and examination reports as detailed above show no 
evidence of eye problems, foot problems, kidney problems, 
neurological problems, cardiovascular problems or other 
complications that are related to diabetes.  He is noted to 
have undergone special genitourinary and neurological 
disorders examinations in conjunction with the March 2006 VA 
examination and the conclusion was that the peripheral 
neuropathy and erectile dysfunction noted were not related to 
diabetes.  As there is no evidence of any complications from 
diabetes, an increased rating to include consideration of 
complications is not warranted.  

The Board has considered whether a staged rating is 
appropriate from initial entitlement.  However, in the 
present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  Fenderson, supra.  

In sum, the preponderance of the evidence is against a rating 
in excess of 20 percent disabling for the veteran's diabetes 
mellitus.

B.  PTSD Factual Background and analysis

In this case, service connection was granted for PTSD in a 
November 2004 rating, and a 30 percent initial rating was 
assigned.  The veteran appealed this decision.  During the 
pendency of the appeal a 50 percent rating was assigned 
effective to the date of initial entitlement in a November 
2006 DRO decision.  He has continued to appeal this rating.  

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2007).  
A 50 percent rating is assigned under when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation, is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for the following: 
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2005).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

Among the pertinent evidence in this case are VA treatment 
records from 2003 to 2004 that revealed treatment for PTSD 
symptoms.  In December 2003 he was seen in mental health 
intake and discussed his childhood, military experiences and 
stressors in detail.  After service he was noted to work for 
a municipality working in their utility departments and 
retired after 26 years.  He indicated that he married his 
girlfriend shortly after service and was married for 29 years 
with 4 children and had custody of 2 grandchildren.  He also 
was with the National Guard for 16 years after Vietnam for 
additional money.  He said that his experiences affected him 
since Vietnam and led mainly to alcohol abuse and smoking 
that he regarded as self medication.  He reported drinking 
heavily until 1999 and cut down due to his wife's insistence 
and quit completely this year, as he did with smoking.  He 
denied any alcohol related problems except for his wife's 
criticism of it.  He said for the last few months to years, 
his symptoms had gotten worse such as anger, irritability, 
anxiety, sleep and memory problems.  He said the sleep was 
frequently interrupted by weekly nightmares as well as 
snoring and apnea.  He also indicated that it was interrupted 
by anxiousness as well as the need to get up to use the 
bathroom.  He felt tired during the day and easily dozed off 
and suffered from poor concentration and memory, lack of 
energy and motivation.  His anger problems improved after he 
quit drinking and he did not get into physical fights like he 
used to.  He expressed concern about some family issues 
involving his grown children.  He was noted to be working at 
his wife's restaurant since his retirement, and cared for his 
2 minor grandchildren.  Objective findings in January 2004 
revealed him to be casually dressed, with full and 
appropriate affect.  His mood was mildly anxious since 
Vietnam and he was concerned about filing for a PTSD claim.  
He was coherent, articulate and had no past or current 
psychotic symptoms.  He had no current or recent suicidal or 
homicidal ideations, intent or plan.  He was cooperative and 
pleasant.  He had good eye contact and was cognitively 
intact.  He appeared to be functional at a good level.  The 
assessment was alcohol abuse in partial remission since 93, 
full since 99, nicotine dependence in full remission since 
99, and anxiety disorder, mild and if PTSD mild.  His GAF 
score was 70-75.  

In January 2004 he said he was going to be evaluated for PTSD 
in February and his main concerns were his recent episodes of 
not remembering and he also developed sleep disturbances from 
nightmares about Vietnam and intrusive thoughts.  He also had 
anger problems until he quit drinking 2 years ago.  He still 
had anger but was now able to control it.  He also reported 
recent episodes of dizziness for which he was taken to the 
hospital and diagnosed with an inner ear infection.  
Objective findings revealed his affect to be broad, speech 
was normal, he had good eye contact, he was oriented times 3, 
his mood was stable, his insight was fair and thought was 
clear and linear.  He was casually dressed, well kept and 
clean.  He was assessed with anxiety disorder, possible PTSD 
related and his GAF score was 70.  

In February 2004 he was screened for PTSD and presented a 
great deal of information about his combat experiences.  He 
was fully alert and oriented with no suicidal or homicidal 
thoughts, no delusions or hallucinations and his thought 
process was clear and coherent and appropriate to the 
session.  His mood was dysphoric but he seemed to be able to 
control his emotions.  He was noted to have a pending claim 
for PTSD and was seeking treatment for the same.  He was 
assessed with PTSD, chronic, with symptoms appearing to be 
largely controlled.  

Records from March 2004 revealed complaints of intrusive 
thoughts and nightmares about Vietnam.  Objectively there was 
no evidence of severe symptoms with his affect broad, speech 
normal, he was fully oriented, made good eye contact, his 
mood was stable and insight was fair with no thoughts of harm 
to self or others.  His was assessed with chronic PTSD and 
his GAF score was 70.  Other records from March 2004 revealed 
similar findings and noted his mood to be slightly improved 
by Paxil and gave a GAF score of 70-75.  

An April 2004 PCT intake form gave the identical complaints 
and history as was given in the December 2003 mental health 
intake.  Similar findings on objective examination were noted 
with the veteran being open and honest, but became emotional 
when discussing his Vietnam experiences in detail.  Again 
there was no evidence of abnormal thoughts such as suicidal 
or homicidal thoughts, hallucinations or delusions.  His 
judgment and gross memory were intact although he showed some 
weakness in immediate.  His behavior was friendly and 
conversant.  The diagnosis was PTSD mild to moderate with GAF 
of 70.  

In May 2004 he was seen for his first PTSD session and shared 
experiences of sleep disturbances, impaired interpersonal 
relationships, anger along with hypervigilance.  His affect 
was broad, speech was normal, he was fully oriented, with 
stable mood, insight fair and thought processes clear and 
linear.  He was assessed with PTSD, chronic and alcoholism in 
sustained remission.  His GAF was 70.   A June 2004 VA 
individual record noted the veteran to be taking Paxil with 
no significant side effects.  He had a second sleep study but 
could not tolerate any of the masks tried.  His sleep 
remained decreased due to sleep apnea.  He was also noted to 
be having a reunion of his RECON unit upcoming in September.  
He was concerned about a friend from Vietnam who recently 
died.  Objectively his affect was slightly anxious, his mood 
stable, he was coherent, well articulated with no psychotic 
symptoms or suicidal or homicidal ideations.  He was 
cooperative, pleasant, with good eye contact and intact 
cognitively.  He wanted to continued Paxil.  He continued to 
be assessed with PTSD as well as the alcohol and tobacco 
dependence presently in full remission.  

The report of a September 2004 VA PTSD examination included a 
review of the claims file.  The veteran was noted to be 
married for 29 years with 4 grown children.  He was 57 years 
old.  He also had 2 younger adopted grandchildren that he was 
currently raising.  He retired from municipal work in 2003 
after almost 27 years of work, having worked for their 
department of gas and services.  He now worked part time with 
his wife at a restaurant she owned.  His military history 
with exposure to combat stressors was recited.  His 
subjective complaints were of a lot of trouble sleeping, with 
nightmares at times of being blown up.  He also worried about 
his adopted grandchildren as well as his adult children.  He 
described being upset by the war in Iraq and had been 
watching news about it day and night but stopped doing it.  
He described an incident a week ago where he was in his van 
and put it back and forth in forward and reverse rapidly 
until his wife yelled at him and asked what he was doing.  He 
thought he was just panicking and did not know why he did 
that.  He described getting all sweaty at night and can't 
remember things at all anymore.  He described his memory as 
very poor lately.

Objective findings revealed the veteran to relate in a 
logical, coherent and relevant manner with no sign of though 
disorder.  His thinking was clear and linear.  His mood was 
pleasant and euthymic.  His affect was full and congruent.  
Concentration and judgment appeared normal.  He appeared able 
to conduct most activities of daily living with some 
difficulties with his knees.  He was well oriented in all 
spheres and did memory tasks fairly well with some lapses 
noted particularly in remote memory.  His sleep was poor and 
he indicated that he has sleep apnea.  His appetite was 
excellent.  His energy level was fair.  His sex drive was 
mostly gone.  He related feeling depressed at times but did 
not have unusual crying spells.  He did have some feelings of 
hopelessness and did not enjoy being around other people, 
rather wanting to be by himself.  He denied any suicidal or 
homicidal thought, plans or intent.  He denied hallucinations 
or delusions.  He also denied phobias or obsessive-compulsive 
disorder symptoms.  There were no panic disorder symptoms.  
He related that he felt anxious at times and preferred to be 
by himself.  He was never hospitalized for a psychiatric 
condition.  He had been seeing a VA psychiatrist for about a 
year and took Paxil and attended individual therapy with a 
social worker.  He quit drinking roughly 10 years ago, 
completely since 2003.  Before that he reported drinking 
about 20 beers a day from the time of Vietnam to about 10 
years ago.  He also quit smoking about 5 years ago.  He 
denied illegal drug or legal problems.  He had never been 
arrested and had no history of DUI.  He related that his 
marriage and family life were generally good and that he saw 
his children virtually every day.  Two of his adult children 
worked at his wife's restaurant.  He enjoyed hunting and 
fishing but was less able to do these activities because of 
his knee problems.  He reported having a good childhood with 
good parents.  He was competent for VA purposes and could 
handle funds.  No psychological testing was deemed necessary.  
The examiner summarized that the veteran continued having 
symptoms of nightmares, intrusive thoughts, startle response, 
anger, depression, isolation and some alienation from himself 
and society.  He had these symptoms on a daily basis with 
varying degrees of duration and mild to moderate intensity.  
He was noted to be in numerous combat situations involving 
death and dying and lost several friends in the war.  He 
clearly filled the DSM-IV criteria for PTSD, combat related.  
He had maintained a successful work history, retiring after 
almost 27 years and had a successful marriage of 29 years and 
successful extended family life.  The Axis I diagnosis was 
PTSD, combat related stress and alcohol dependency in full 
remission.  His GAF was 68.  

Private and VA medical records reveal multiple evaluations 
throughout 2004 and 2005 for a sleep disorder diagnosed as 
obstructive sleep apnea, resulting in sleep deprivations.  
The records reflect that multiple studies were attempted 
during 2004 and 2005 with problems adapting to various CPAP 
masks.  

He continued with PTSD treatment, both individual and group 
therapy throughout the rest of 2004 and 2005.  In September 
2004 he reported feeling better since he started attending 
PTSD therapy, and reported fewer nightmares and intrusive 
thoughts.  He did report continued memory problems and 
discussed the incident in the van where he was shifting it 
back and forth from forward to reverse and indicated that he 
had a mental lapse during this incident.  Objective findings 
were the same as those in the earlier reports from 2003 and 
2004.  He continued to be diagnosed with PTSD chronic as well 
as the alcohol abuse in sustained remission.  His GAF score 
was 73.  On follow up in October 2004 there were no new 
complaints although he was noted to have had decreased sleep 
with a history of a June 2004 sleep study unsuccessful as he 
could not tolerate the different masks tried that night.  His 
assessment included PTSD and breathing related sleep disorder 
unable to tolerate CPAP machine.  His GAF was 75.  He 
continued to be seen in group therapy from August 2004 
through the end of 2005 for chronic PTSD with the records 
from these sessions addressing the topics discussed in such 
therapy and a mostly moderate level of participation by the 
veteran.  One January 2005 group discussion note revealed the 
veteran to share that he was making progress in his ability 
to let things go.  The group therapy notes from February 2005 
revealed that he was preoccupied with opening a new 
restaurant belonging to him and his family.  An August 2005 
group record revealed the veteran to share that he has been 
dealing with his PTSD at this point and said he was using the 
coping skills and tools to help him.  He said that coming to 
meetings was very helpful.  In December 2005 he discussed 
with the group about the difficulties at present and feeling 
down with a "poor me" attitude.  

A February 2005 VA individual therapy note revealed 
complaints of sleep worsening with increased nocturia of 
every hour and 15 minutes, and increased appetite due to a 
recent exercise program.  Objectively his mood was brighter 
than a previous visit although his mood was affected by 
worsening medical issues.  He was noted to be in visible pain 
from knee and heel problems.  However mental status findings 
continued to be unchanged from earlier mental status 
findings.  He was assessed with PTSD and his GAF score was 
75.  

A December 2005 letter from a psychiatrist stated that he 
examined the veteran and that the veteran is suffering from 
chronic PTSD.  He experienced a wide range of symptoms 
including sleep disturbances from insomnia and nightmares, 
persistent flashbacks that can be triggered by external 
triggers, emotional detachment from others and tendency to 
isolate himself from potential contact with people.  He was 
also said to exhibit a restricted range of affect which would 
make it difficult for him to have loving feelings towards 
those he cares about.  Due to his emotional condition he 
found it difficult to be close to his wife.  He attempted 
suicide in the past and continued to have suicidal thoughts.  
Secondary to PTSD he also had agoraphobia and major 
depressive disorder.  The psychiatrist opined that these 
symptoms caused significant impairment in the veteran's 
social, emotional and occupational functioning.  Regarding 
the latter, he was noted to work as a serviceman for the 
City's utility department, which allowed him often to be away 
from people, but it still took a toll on him psychologically.  
Because of this, he would be unable to go back to work and 
the doctor deemed his symptoms to be so severe he is disabled 
from them.  The veteran was said to live with acute distress, 
depression, anger, and signs and symptoms of disturbing 
anxiety.  The psychiatrist recommended treatment with 
Trazodone and Effexor and to attend the VA PTSD group.  

The report of a March 2006 VA examination for PTSD included 
review of medical records of PTSD treatment from the VA and 
his private psychiatrist, although the claims file was not 
reviewed.  There was a legal history of the police having 
been called once when the veteran was threatening to commit 
suicide with a shotgun.  He was noted to live with his wife 
of 37 years.  They had 4 grown children who were in regular 
contact with the veteran and his wife.  They also were 
raising 2 grandchildren from his daughter who was unable to 
care for them.  He stated that family relationships were 
undergoing some stress at this time in a large part due to 
his anger outbursts and other symptoms of PTSD.  Socially he 
reported having few friends or acquaintances.  He socialized 
infrequently outside of his immediate family.  He enjoyed 
working in his back yard or talking to a parrot he had out 
there.  He also watched TV but avoided news or shows about 
the military.  He used to enjoy fishing and hunting but now 
would not feel safe to go.  He had a history of suicide 
attempts as reported above.  He also gave a history of 
getting into fights when he was younger.  He reported a prior 
history of alcohol abuse, dating back to service.  He did not 
drink to excess anymore.  He also used to smoke 2 packs of 
cigarettes a day but has given up smoking.  His current 
psychosocial functional status was moderately impaired by 
recurrent chronic PTSD symptoms.  His medical history was 
significant for multiple medical problems that included 
orthopedic problems, diabetes, morbid obesity and sleep 
apnea, among others.  He was noted to have medical treatment 
for his PTSD at the VA from 2004 to the present and attended 
group therapy.  His current medications included an anti 
depressant.  His non PTSD symptoms were noted to be chronic 
and ranged from mild to severe in intensity.  

His PTSD symptoms included persistent reexperiencing the 
traumatic events, with recurrent and intrusive recollections 
of the events, recurrent distressing dreams of the events and 
intense psychological distress at exposure to cues that 
symbolized an aspect of the distressing event.  He also had 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness, with efforts to avoid 
thoughts, feelings, conversations, activities, places or 
other reminders of the trauma.  He also had markedly 
diminished interest or participation in significant 
activities with feelings of detachment or estrangement from 
others.  He also had restricted range of affect.  He also had 
persistent symptoms of increased arousal, with difficulty 
falling asleep or staying asleep, irritability or anger 
outbursts and difficulty concentrating.  His symptoms were 
said to cause clinically significant distress or impairment 
in social, occupation or other important areas of 
functioning.  His PTSD symptoms were reportedly in the 
moderate to severe range and occurred daily to weekly with 
duration of several minutes to several hours.  He reported 
his anger was the most prominent symptom, followed by 
depression and anxiety.  He did not report periods of 
significant symptom remission since initial onset.  He did 
report having stopped alcohol and smoking.  

Mental status examination revealed the veteran to be clean 
and casually dressed with a full white beard.  His 
psychomotor activity was unremarkable and his speech was 
clear and coherent.  His attitude was cooperative, friendly 
and attentive.  His affect was normal and full and mood was 
depressed and dysphoric.  He had attention disturbance as he 
was easily distracted and had a short attention span.  He was 
oriented to person, place and time.  Thought process was 
logical, relevant and coherent.  He had some passive self 
harmful thoughts.  He had no delusion.  His judgment was 
intact and intelligence was average.  He had insight about 
having a problem.  Regarding sleep impairment he was noted to 
have a severe one that interfered with his daily activity.  
He was noted to have a diagnosed sleep apnea and reported 
difficulties sleeping at night, tossing, turning and 
sometimes kicking or hitting his wife.  He sometimes still 
had combat nightmares or other troubling dreams.  He often 
snored and his wife would get up and sleep in another bed.  
He used a CPAP machine with some relief.  He averaged about 3 
to 4 hours of restful sleep per night.  He did not have 
inappropriate, obsessive or ritualistic behavior.  He did not 
have panic attacks.  His impulse control was fair and he had 
no episodes of violence.  He had occasional suicidal 
thoughts.  He had no homicidal thoughts.  He was able to 
maintain minimal personal hygiene.  He did have problems with 
activities of daily living.  He had mild impairment of recent 
remote and immediate memory.

He was administered psychiatric tests and his scores were 
significantly beyond the threshold for PTSD, his symptoms 
based on psychometric data were moderate.  His scores were 
probably valid.  The veteran had behavioral attributes of 
stress exposure manifested by a history of alcohol abuse, now 
in partial remission, anger outbursts, history of fighting, 
prior suicidal gesture, occasional passive ideation at 
present.  Cognitively he had mild memory dysfunction, 
attentional and concentrational loss.  Socially he had 
isolative tendencies, history of interpersonal difficulties, 
limited socialization aside from his family.  He had episodes 
of anger outbursts and irritability, frequent depressed mood 
with occasional passive suicidal ideation, worry over his 
family and health.  Somatically he had severe sleep apnea, 
related fatigue, chronic medical conditions causing emotional 
distress.  He met the DSM IV criteria for PTSD.  The Axis I 
diagnosis was PTSD, chronic, moderate.  His GAF score was 62.  
He was competent to handle his finances.  He was noted to not 
be employed as he was retired about 2 years ago due to 
eligibility by age or duration of work.  Regarding the impact 
of his symptoms on functional status and quality of life, 
these were moderately impaired due to recurrent symptoms of 
chronic PTSD.  He experienced outbursts of anger and felt 
this adds considerable stress to the family unit.  He often 
feels depressed and tends to isolate and attempt to contain 
his feelings.  He once seriously considered suicide, although 
not recently.  He had diagnosed sleep apnea and got little 
restful sleep at night.  He continued to have combat 
nightmares and by exposure to events reminding him of 
service.  He has overcome alcohol and nicotine abuse and 
remained active in behavioral health treatment at the VA.  
His prognosis was fair given the longevity of symptoms 
despite his active involvement in treatment.  He has shown 
motivation in containing his alcohol and nicotine abuse and 
expressed an ongoing desire to improve and be normal.  
Continued active treatment with adjunctive medication would 
be essential in keeping his current functional status and 
perhaps attaining modest gains in the future.   He had 
occasional decreased efficiency, decreased productivity, 
inability to perform tasks and impaired work, family or other 
relationships all of moderate degree.  He also had decreased 
reliability of mild or transient degree.  

An individual therapy record date in April 2006 noted the 
veteran to be doing a little better on fluoxetine and 
discussed some of his Vietnam stressors.  Objective findings 
revealed his affect to be mildly constricted and mood was 
stable though somewhat dysphoric with ongoing medical issues.  
He was coherent, well articulated, nonpsychotic with no 
suicidal or homicidal ideations.  He was cooperative, 
pleasant, with good eye contact, cognitively intact.  The 
assessment was PTSD, delayed onset, combat related, as well 
as the alcohol and nicotine dependence noted to be in full 
remission, breathing related sleep disorder on CPAP, 
cognitive disorder not otherwise specified probably 
multifactorial to medication side effects and oxygen 
deprivation from sleep apnea.  His GAF was 65.

A September 2006 individual note revealed the veteran to say 
he had been feeling good with Prozac but was still somewhat 
depressed with patchy memory.  Objectively his affect was 
mildly constricted and he got tearful discussing some 
incidents in service.  His mood was dysphoric.  Otherwise his 
findings were similar to earlier objective mental status 
findings in the records.  The assessment continued to include 
PTSD and his GAF score was 65.

He continued to be seen in group therapy from 2006 through 
early 2007 for chronic PTSD with the records from these 
sessions addressing the topics discussed in such therapy and 
a mostly moderate level of participation by the veteran.  Of 
note, he reported in July 2006 of being better able to 
communicate with his wife about his PTSD symptoms.  In 
September 2006 he shared with the group that he turned his 
anger inward by eating and discussed how he had gained much 
weight in recent months.  In December 2006 he shared that he 
was able to go Christmas shopping with his wife as long as he 
could find a quiet place to sit and watch the crowd or read.  

A January 2007 individual therapy note revealed the veteran 
to feel that his memory was slightly better with Vitamin E 
and that sleep was better with CPAP though after a few hours 
the seal breaks and leaks.  His appetite was good.  Objective 
findings revealed affect to be slightly constricted and his 
mood to be slightly improved since the last visit.  The rest 
of the findings were unchanged from earlier records.  The 
assessment continued to be PTSD and his GAF was 68.  Also in 
January 2007 he was seen in the clinic with recent cravings 
for alcohol but could not identify any stressors or cravings 
for this desire.  He also reported recent episodes of 
overeating.  He was assessed with alcohol dependency and 
PTSD.  He also reported these recent alcohol cravings in a 
group therapy meeting in January 2007.  

A February 2007 individual record revealed the veteran to 
claim to be doing alot better.  He was noted to have a 
breathing disorder and used CPAP with some air leaks.  He did 
report nightmares once or twice a month as well as CPAP 
related sleep problems and sleep problems due to frequent 
nocturia.  He lived with his wife and 2 minor children.  He 
denied any suicidal or homicidal ideations, delusions or 
hallucinations.  Mental status examination likewise revealed 
no evidence of such thoughts and he continued to be oriented 
times three, with normal speech, normal thought although his 
immediate memory was decreased.  He was assessed with PTSD 
chronic prolonged and breathing related sleep disorder.  His 
GAF was 50.

In a March 2007 sleep clinic note addressing apnea related 
sleep problems, he was also noted to have PTSD symptoms with 
severe nightmares.  

The veteran continued with group therapy  for PTSD through 
March 2007 with continued moderate participation.  

The veteran testified at his December 2007 hearing that he 
continues with group therapy at the VA.  He indicated that he 
takes medication for his PTSD symptoms including to help him 
sleep.  He indicated that his symptoms were worsening.  He 
testified that he assaulted his wife while asleep and woke up 
with his hands at her throat.  He also described having road 
rage incidents which he did not have as recently as 2 years 
ago.  He reported having suicidal thoughts but denied intent 
as this would be contrary to his religion.  He denied recent 
hospitalization for PTSD symptoms, but did have continued 
treatment.  He indicated that his psychiatrist deemed him 
unable to work due to PTSD symptoms.  He reported not liking 
to go out in crowds and preferred being alone.

Based on a review of the evidence the Board finds that the 
preponderance of the evidence is against a grant of an 
increased rating for the veteran's PTSD.  His PTSD related 
symptoms simply do not reach the level to where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to his PTSD symptoms.  Overall the 
evidence reflects that from the time of initial entitlement, 
his PTSD symptoms were generally moderate, with relatively 
high GAF scores generally ranging from the 60's to mid 70's 
shown to reflect this.  Earlier records and examinations from 
2003 and 2005 reflect GAF scores from 70-75 in general, with 
a GAF of 68 shown on the September 2004 VA examination 
report.  More recent records and examination reports show a 
lowering of the GAF scores, but with the exception of one low 
score of 50 in February 2007, generally remain moderate and 
stay in the range of 60 to 65 with his March 2006 examination 
showing a GAF score of 62.  His major problems shown in the 
records and examination reports included sleep problems, 
which were complicated by a sleep apnea disorder, isolation, 
depressed mood, irritability and anger problems.

In general, he is shown to have rather good relationships 
with his family members, including a long term marriage to 
his only wife, lasting over 30 years.  Although retired from 
his usual occupation, he was noted to assist in running his 
family's multiple restaurants.  His mental status repeatedly 
was shown to be coherent, well articulated, with no evidence 
of any psychosis, impulse problems or homicidal thoughts, and 
only rare instances of suicidal thoughts.  Cognitively he had 
some mild memory impairment but no other deficiencies in 
cognition or judgment noted repeatedly throughout the 
records.  Nor did the records show his symptoms to interfere 
with his ability to care for himself to include maintaining 
personal hygiene.  His PTSD symptoms were described by the 
examiner in March 2006 as moderate, causing moderate 
impairment to his social and occupational functioning.  

Thus the records along with the March 2006 examination tend 
to show symptoms reflective of no more than a 50 percent 
rating under the criteria.  

The Board has considered whether a staged rating is 
appropriate from initial entitlement.  However, in the 
present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  Fenderson, supra.  

Thus the preponderance of the evidence is against a 50 
percent rating for the veteran's service-connected PTSD.  

III. Extraschedular Consideration

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2007).  In this case, the evidence fails to 
show the veteran to be unemployable or to have had frequent 
hospitalizations due to either his service-connected diabetes 
or PTSD.





ORDER

An initial rating in excess of 20 percent disabling for type 
II diabetes mellitus is denied.

An initial rating in excess of 50 percent disabling for PTSD 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


